Title: To John Adams from François Adriaan Van der Kemp, 15 March 1807
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Oldenbarneveld 15 March. 1807.

As your Letter of the 29 of Jan—afforded me a Sensible pleasure, I will procure meself another in writing you again. God be praised, that your health is unimpaired—it must continue so manÿ daÿs, if the warm wishes of  your Relatives and friends obtain their accomplishments—our own interests—mÿ Dear Sir! prompts this wish.
I spent this winter verÿ agreablÿ—partlÿ with mÿ old Classick friends whom I have given a heartÿ welcome—while the prospect on a Supplÿ of modern literature, give a new value to their visit—a part of my time I employ’d in Crescimbeni’s ist: della volg. Poës: a part—in examining and excerping Venema’s Ecclesiastical hist—of the O & N. Testament—7 vol. in 4o. the best work I ever read upon that subject—in anÿ Language—with regard—to candour—impartiality and critical judgment—his stile alone is not engaging—I am sorrÿ that he did not continued it farther than the 16 Centurÿ—I have known that amiable old man, being above 80 when he published this work—then yet in the full vigour of bodÿ and mind—a man of an open—benevolent character—of amiable manners—of eminent learning—of exemplarÿ piety—the protector of learning—the friend of youth—the Patron of tolerance without any mixture of morose austerity against Litterarÿ opponents or Theological Antagonists—“and yet a Calvinist Clergÿman. I know not, if I noticed in my last, that I have this winter too reviewed mÿ Achaick Sketch, and, as I flatter meself improved it throughout, bÿ which you will see, that I did not loiter awaÿ the winter-months in Idleness; ere long—the Labour of my hands must recommence.
In my Lett. of Nov. which you mention—I requested, that you would—at leisure—communicate to me—some particular notes of mr J: Otis—upon whom you bestowed such a high encomium—He can not have been an ordinarÿ man. I renew that request.
It must be in your power—to elucidate the transactions with Beaumarchais—if proprietÿ can allow the communication. To me it appears—if Turreau’s statement is true—exact—that Beaumarchais—claim is good—but then remains the odious hypothesis, to which a Frenchman without a blush gives an origine, that the Cabinet of Versailles, acted a vile part, and laid the American Congress under obligation of a million—which it had not received—for which it was charged, as having been benefitted bÿ a generous don gratuit—which however was employd for Special Political purposes of the corrupting Vergennes—perhaps, to bribe some of its own members—to prop the French Interests—or is there a more innocent Solution of this Problem?
How fortunatelÿ is it for the Cabinet of St James, in having—just in time—reconciled herself with America—Now our President had procured a fresh supplÿ of gunboats! this is quite another policy—as your standing armies—and navies! might I not give a hint—that, in a case of a new broil—a few of these amphibious—I suppose with trifling additional expenses, theÿ might be enabled to act as well on land as in open Sea—stationed on Oneida Lake—near my farm is a small snug harbour—black creek—to conceal them—might—unexpectedly descend in Lake Ontario and Laÿ Canada under contributions. It might be a good proviso in our Legislature’s address—to praÿ the President—to manage our national affairs—after his own waÿ—for another term—provided—we may get our share in the cursed gunboats—
I have perused Selfridge’s trial—I cannot say, that I like the man—I pity the rash boÿ, and curse the old formal villain—the original cause of this unhappÿ affraÿ—I have been pleased—generallÿ—with the defence of Gore and Dexter—it was well managed—Judge Parker’s charge appeared to me candid—impartial—but I waded with disgust through Sullivan’s plea—Had he pleaded weaklÿ in the prosecution he might have pleaded—In cirem Hortensius dicere non didicet—but here he betrays a weakness of malice—me thinks—he lost even the dignity of a Public prosecutor of public wrongs out of sight—and—Selfridge fate might have been more precarious, If John Luzac had been his prosecutor.
I have at length been compelled to accept the fellowship of the Philad: Society—you know—I declined it in 1805—but Mifflin was vexed—in 1806 a bylaw—of paÿing annually 2 Dols—was limited to residents of Philadelphia—by another bylaw—it was left to the option of foreign members—to paÿ the Don gratuit for the Diploma—Mifflin had not delivered my Lett. nor returned the Diploma—and insisted now upon my final resolve—He shares too much in my esteem to hurt his feelings—and I wrote him—to accept it—and paÿ my mine ten Dols—This last I did contre coeur—but I could not condescend to accept this boon; Thus by the grace of God—and the means of a too partial Mifflin—your frend is become Member of the American Philosophical Societÿ.
What awful lesson would be renewed for mankind, if examples could make a deeper impression—than we thus far have experienced—if the slaves of the modern Sennacherib fell the sacrifices of the Hun and Plica Polonica before they touched the borders of Russia! we know not the ways of Providence—but—if it is compatible with unerring goodness and wisdom—I ardently praÿ—that the gigantic power of that daring insolent horse maÿ be crushed. You can not doubt of my Sincerity what would save us from his grasp—in our distracted situation—if he succeeded in conquering great-Brittain—That—and the Almighty’s protection are our only bulwarks—
Recommending meself in your kind frendship—I renew my Sincere assurance of the highest respect and consideration—with which I remain / Dear Sir! / your most obliged and affectionate / frend!
Fr. Adr. vanderkemp